Case 5:18-cv-02153-DMG-SP Document 64-1 Filed 09/16/19 Page 1 of 3 Page ID #:589




                      Exhibit 1
        Case 5:18-cv-02153-DMG-SP Document 64-1 Filed 09/16/19 Page 2 of 3 Page ID #:590




 GM RECALL CENTER
 If a recall has been issued for your GM vehicle, including Chevrolet, Buick, GMC, Cadillac, Pontiac, Oldsmobile, Saturn, HUMMER or SAAB, find it here.



 The following recalls and programs have been found for your 2017 Chevrolet Suburban
 VIN: 1GNSCJKC7HR294301

 Results last updated: Sep 11, 2019

 Recalls and/or programs for your vehicle in which repairs have not been completed are listed below.

 Safety & Non-Compliance Recalls
 What's this?


    GM Recall #:
    N192268490
    NHTSA #
    19V645
    Date Issued:
    Sep 06, 2019


    Recall Title:

    Increased Brake Pedal Effort

    Recall Description:

    General Motors has decided that a defect which relates to motor vehicle safety exists in certain 2014-2018 model year Cadillac Escalade, Chevrolet Silverado,
    Chevrolet Suburban, Chevrolet Tahoe, GMC Sierra, and GMC Yukon vehicles. In some circumstances, these vehicle may have a condition in which the engine
    mounted mechanical vacuum pump output may decrease over time, decreasing the amount of vacuum/power brake assist.

    Safety Risk Description:

    .

    Repair Description:

    Dealers will reprogram the electronic brake control module with a new calibration that will improve how the system utilizes the hydraulic brake boost assist
    function when vacuum assist is depleted.




    Recall Status: INCOMPLETE




 FAQs
 Results found

    My vehicle has a recall, and the status reads: "INCOMPLETE." What do I do next?


    My vehicle has a recall, and the status reads: "INCOMPLETE. REMEDY NOT YET AVAILABLE." What do I do next?




https://my.gm.com/recalls?vin=1GNSCJKC7HR294301&evar36=eml_monthly_onstar_OVD&vels=823510279                                             9/11/19, 6O18 PM
                                                                                                                                              Page 1 of 2
     Case 5:18-cv-02153-DMG-SP Document 64-1 Filed 09/16/19 Page 3 of 3 Page ID #:591

    I have not received a recall letter in the mail. Can I still have my vehicle repaired?


    I have had my vehicle repaired by a Certified Service Dealer or a SAAB Official Service Center, but the recall is still listed here. Why?


    How can I get more information on the Takata Airbag Recall?




 What now?
 It is recommended that you contact your preferred Certified Service Dealer or SAAB Official Service Center and discuss your concerns with a member of the
 management team, as they will ultimately be responsible for completing the recall repairs for your vehicle.

 For more information on the Takata Airbag Recall, you can go to www.GMTakataAirbag.com or call 1-866-467-9700.

 If your concerns are still unresolved after contacting your preferred Certified Service Dealer or SAAB Official Service Center, please call 1-800-630-2438; TTY: 1-8
 833-2438 recall assistance on Monday through Saturday, 8 a.m. - 9 p.m. EST.

 Search for recalls on another VIN.

 Enter your VIN
 Where's my VIN?




 GM works diligently to communicate recall and program information to affected customers. The GM Owner Center will provide this information as soon as it is available.



    Need Service?




    Create an Account




 Locate A Dealer

 Help

 Legal and Privacy Notices




https://my.gm.com/recalls?vin=1GNSCJKC7HR294301&evar36=eml_monthly_onstar_OVD&vels=823510279                                                             9/11/19, 6O18 PM
                                                                                                                                                              Page 2 of 2
